DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 11-14 are pending.
Claims 11-14 are allowed.
Election/Restrictions
Applicant’s election of Group 2, claims 7-14 in the reply filed on 13 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 11-14 have been given the benefit of the claim to priority for PCT/KR2018/004732 filed 24 April 2018 and Korean application No. KR10-2017-0052365, filed 24 April 2017.
Drawings
The drawings were received on 10 January 2022.  These drawings are accepted.
The objection to the drawings in the Office action mailed 10 September 2021 is withdrawn in view of the replacement drawings received 10 January 2022.
Claim Interpretation
Independent claim 11 and dependent claims 12-14 dependent from claim 11 are interpreted to require use of primers that include SEQ ID NOS: 1-62 and use of probes that include SEQ ID NOS: 63-93.
Claim Rejections - 35 USC § 101
The rejection of claims 7-14 under 35 U.S.C. 101 in the Office action mailed 10 September 2021 is withdrawn in view of the amendment received 10 January 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on 27 January 2022.

The application has been amended as follows: 

In claim 11, line 15, the term “firth” has been deleted and –forth—has been substituted therefor.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All pending claims are patent-eligible under 35 U.S.C. 101 because independent claim 11 requires an additional element of measuring RNA expression using primers that include SEQ ID NOS: 1-62 and using probes that include SEQ ID NOS: 63-93. The use of the required combination of primers and probes is not routine and conventional and the additional element is therefore significantly more than the recited judicial exception. The claims therefore do not recite a judicial exception and are patent-eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631